UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a x
LINUS CHUKWUEMEKA IWUANYANWU, :
Plaintiff, :
-against- :
CARMELO LATELLA and SILVER SERVICES ORDER

TI

GROUP CORPORATION, 20 Civ. 4122 (GBD)
Defendants. ;
a a a en ey x

GEORGE B. DANIELS, District Judge:
In light of Plaintiffs notice that the parties have reached a settlement, all conferences and
deadlines previously scheduled are adjourned sine die. Plaintiff shall submit a stipulation of

discontinuance or a status report within sixty (60) days of this order.

Dated: July 8, 2021
New York, New York

SO ORDERED.

a 8B. Dork

EGRGRB. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 
